                                                                                                                                              t)/ok.x 9Jpö?9

                                              .                                                                                                            aw
                                                                                                                                                           '            s oFglcù v.. .t ;.
                                                                                          .                                                                     '        AT RoAusj,..,j
                                                                                                                                                                                      .;
                                                                                                                                                                              yjuso

                                                       Ro B                           a o                                                     .                         0C1 15 2019
                                                                                                                                                  .
             .                                          ..
                                                                        **        .           '
                                                                                                                                                          '     *   JuuA . uo
                                                                                                                                                                           @             l   c - '-
                             .
                                                                    ,                              I/'SG I                                                      BKJ.'
                                                                                                                                                                             D 'p
                                                            .                         '                      .                                                      ..
                                 .                                                                                                    .
    .




                                                                                                      Cwsq '.-7:icf
                                                                                                                  . tv 974



                                              '                                                                               '

                         ,
                                              -
                                                :yç -                                                                         '
                                              q                                                                                   .

                                                  -                     '
                                                  a,                         ,,
                                                                              .v            i x
                                                                                              -
                                                                                          c ,0-                                          i .ôI
        n   X k.                                   .                         e.           >- -' '$                                     ?'u
                                                                                                                                         'v ' , .                                       .
                                                                                                                                                                                        e.
        W                            '   e.   *         *
                                                                             .
                                                                                      q .q. <                             .           Y-j - Yt-                 ;//
             ï s                     .             y
                                                   ..
                                                                                                    uo cxkkve .j..:                                         kav. .k
            tei'=                        '         u                    . -
                                                                          îo                      -t-'
                                                                                                     D      ,w.. o                                                                                    .




                                                   '                                                                                                                     .
.                                                                                                                                         .                                         .
                                                                                                                      .                               ,   . .




                 .
                     .               .    .                     .
                                                                        .
                                                                                                                 j.   %                           à




                     Case 7:19-cv-00470-JLK-RSB Document 13 Filed 10/15/19 Page 1 of 3 Pageid#: 83
Qwse - 7 :ï% q.q 97)
          >




K cvxuk-L e.w to4 xwll 1ùâtö 9ûS
  '
  î.ö .'
       tAC?V- J:ô
     ew   àouv ekojA .o,
                       tsct




    Case 7:19-cv-00470-JLK-RSB Document 13 Filed 10/15/19 Page 2 of 3 Pageid#: 84
                                                                Z >, %
                                                                4 o' k
                                                                >.' -%
                                                                    o
                                                                    î P w,
                                                             > ,: t-
                                                             p p .%'
                                                            <t -D p                         .


                                                                    +
                                                                    m                       .5.
                                                                    L
                                                                    <                       =
                                                                                             (
                                                                f




(..#*
 1.
!G@l
l1
CI
-:
fzl
  .
1
f.
 2.
  j               tl Q .   .
                * N
                           &b
            I              %.     *
                                  '
                                                                              .
                 W                                                         X1 '
                                                                              mJ.
                                                                              w
                                                                    .      l>!
                                                                            ., ' '
                                                                    k
                                                                    !u
                                                                    .>.
                                                                      ,
                                                                      im
                                                                      . rm.z,
                                                                            ;
                                                                            -
                                                                           1-
                                                                            -
                                                                            5
                                                                            *g
                                                                             ,
                                                                             z
                                                                              +
                                                                            . 1 -r2
-
=
=
           1     X
                 +                                                  /oS'z 2
                                                                    '
                                                                          i1
                                                                           wX
                                                                            u*  M'
                                                                             à -t-'
.        < .z .- >                                                  . .
                                                                    $N
                                                                     ' J
                                                                       ..' ,
                                                                        .
                                                                           .,
                                                                           3
                                                                           Uj.
v .. o J. O
=-
                                                                    bsA'. 'Aa
                                                                    jg
                                                                           O 't..
                                                                         l -: (
                                                                                **
                                                                                 :y'
                                                                                 w *'
 -    u   ee                                                         :A.      ....,;f..         .
-r. %
                                                                     .
                                                                    k.
                                                                     A*N>1
                                                                         . ''   $J 'r''
-- .   >W              ,
                                                                        . A K
 =G
 -   .                                                               .e%      (a,.
                                                                          z . .vz
                                                                    v'
-- *%.                     o                                      *.'2 w.s1*$
                                                                ..1
                                                                  l        ..;u....
&7:.-            &he       ç                                        ug
                                                                    Wi
                                                                     4. '-qj').
                                                                              -
                                                                              '                 .
*&               C. d                                               u.
                                                                    S-' t
                                                                    pf   rk
                                                                        .f2
                                                                          .
                                                                          f
                                                                          '.je
                                                                           ':.;
                                                                             ;
                                                                             kt
                                                                              r.
                                                                              t
- *              @                                          =f
                                                             .0
                                                              1:.
                                                                r* 'r
                                                                #   O
                                                                    '
                                                                    t
                                                            o t
                                                            D -t
                                                               '
                                                               -t*-
                                                               w
                                        N               c.M > 'j. ' k
                                            .           r
                                                        .
                                                        o&' 1$
                                                             .. '
                                                                k. #
                                                                   *
                                                                   .
 =                                    œ
                                      o
                                                        >..W.x j
                                                               .
                                                                 r
                                                                 .!.          .
                                      n
                                      Q                     ' v..                                       j.
                                      (m         /'         . !:'yt                     ' '' F
                                                                                             J
                                      X          .                  .c*                     .'
                                      1:)
                                        1            .iè
                                                      )
                                                     ..11  i'à
                                                        '.'6   ï''.'!... ' ljr'jl'.'
                                                             ('1
                                      =
                                      o         *, .
                                                   ,y. ...,'. ,r
                                      4          .
                                                        7#;                             u
                                                                                        x
                                                                          v'            Q'
                                                                           ..     .      ji *o.
                                                .   I           '                         > ..<'
                                                                                  ..           4.
                                                                .         . .
                                                                              h. ,vk
                                                                                                .
                                                                          x.. . .. j
                                                        .t''';j'p.
                                                        .
                                                             .             t          j'
                                                                                      :
                                                                                      '..
                                                                                       y    yy      .

                                                         :.'              J       . .j
                                                        '.
                                                        t                                   !
                                                                                            %
                                                        f;                              tî <
                                                        4)
                                                        .%b:               .
                                                                           ' j j.%
                                                                                 >..z
                                                                                        >'- i>r
                                                            x         .
                                                                     ..           *..




                Case 7:19-cv-00470-JLK-RSB Document 13 Filed 10/15/19 Page 3 of 3 Pageid#: 85
